Citation Nr: 1638627	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-15 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a thyroid disability.

2. Entitlement to an increased rating for residuals of left foot hammertoe surgery, including callosities, blood blisters, redness, and pain.

3. Entitlement to an increased rating for bilateral cataracts and left eye retinopathy.

4. Entitlement to a service connection for a right foot disability, to include as secondary to service-connected diabetes mellitus II (diabetes).

5. Entitlement to service connection for a skin disability, claimed as rosacea.

6. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2014, the Board remanded these issues for issuance of a Statement of the Case and development where appropriate.

The Board notes that the February 2014 remand addressed the issues of increased ratings for diabetes, asthma, and gastroesophageal reflux disease, irritable bowel syndrome, and hiatal hernia.  In a February 2015 correspondence, the Veteran indicated that he wished to withdraw those appeals.  Thus, the RO did not certify those appeals to the Board and the Board will not address them.

The issues of service connection for a right foot disability, tinnitus, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In correspondence received in July 2014, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denials of increased ratings for left foot disability and disability from cataracts and retinopathy.

2. In correspondence received in February 2015, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denial of service connection for a thyroid disability.



CONCLUSION OF LAW

The criteria for withdrawal of the appeals on the issues of service connection for a thyroid disability and increased ratings for left foot and cataract and retinopathy disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In correspondence received in July 2014, the Veteran withdrew his appeal of the denials of increased ratings for left foot disability and disability from cataracts and retinopathy.  Similarly, correspondence received in February 2015 withdrew his appeal of the denial of service connection for a thyroid disability.  These statements withdrew the appeals in accordance with 38 C.F.R. § 20.204 and were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial of service connection for a thyroid disability and increased ratings for left foot and cataract and retinopathy, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal of the denial of service connection for a thyroid disability is dismissed.

The appeal of the denial of increased rating for the left foot disability is dismissed.

The appeal of the denial of increased rating for disability from cataract and retinopathy is dismissed.


REMAND

Additional development is needed for the Veteran's tinnitus, right foot, and skin claims.  First, for tinnitus, the Veteran originally claimed that tinnitus was caused by his service-connected diabetes.  However, both the January 2010 VA examiner and the Veteran's private provider, Dr. MM, found that tinnitus was caused by hearing loss.  The Veteran is not currently service-connected for hearing loss, but service records show he had noise exposure from being on the flight line near jet engines and from small arms fire.  It is unclear from the January 2010 examination when the Veteran's tinnitus began.  In the history section of the examination, the examiner wrote that the Veteran reported hearing loss and tinnitus; "the condition has existed for 10 years."  In the next paragraph, the examiner wrote that the Veteran reported tinnitus; "he indicates it began [in] security police."  The Veteran reported police work in service and after military service.  See January 2010 examination.  Still later, in the opinion, the examiner wrote that tinnitus did not begin until 7-8 years ago and he had significant noise exposure outside service.  In his July 2010 notice of disagreement, the Veteran disagreed that he had had any post-service noise exposure stating that he wore hearing protection.  An addendum opinion is needed to address whether tinnitus could have begun in service or whether tinnitus could have been aggravated by service-connected diabetes.

For the right foot claim, the January 2010 examiner made an "incidental finding" of right hallux valgus during an examination for the left foot.  The examiner provided an opinion linking left hammertoes to either service-connected peripheral neuropathy or diabetes.  No such opinion was provided for the right foot.  An addendum opinion is needed to determine whether right foot hallux valgus was caused or aggravated by service-connected diabetes and/or peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, for the skin claim, the Veteran asserts that he was previously diagnosed with rosacea and it is due to his service-connected diabetes.  The AOJ found that the evidence did not show a diagnosis of rosacea.  The Board notes that the Veteran's claim for rosacea can reasonably be construed as a claim for any similar skin disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  A September 2009 private treatment record notes complaints of breaking out on the neck and the doctor found multiple seborrheic keratosis on the chest and right hand.  More current VA treatment records show dry skin on the problem list.  The last examination for the skin was conducted in 2011.  A new examination would be helpful to determine if the Veteran has a current skin disability and whether seborrheic keratosis could be related to the Veteran's service-connected diabetes.  See McLendon, 20 Vet. App. at 79.

Additionally, any outstanding VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Forward the claims file to a VA audiological examiner to provide an opinion on the Veteran's tinnitus and answer the following:

a. Did the Veteran's tinnitus at least as likely as not begin in service?  

Service records corroborate noise exposure in service.  Consider all lay and medical evidence.  Provide a comprehensive rationale for any conclusions.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Forward the claims file to an examiner to provide an opinion on the right foot disability and discuss the following:

a. Is the Veteran's right foot hallux valgus at least as likely as not caused by service-connected diabetes or peripheral neuropathy?

b. Was the Veteran's right foot hallux valgus at least as likely as not aggravated beyond the natural progression by service-connected diabetes, peripheral neuropathy, or a combination of the two?  If so, please provide a disability baseline prior to aggravation. 

Consider relevant lay and medical evidence.  Provide a comprehensive rationale for any conclusion.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. After completing (1) above, schedule the Veteran for a skin examination and forward the claims file to the examiner to address the following:

a. Identify all current skin disorders.  In doing so, please consider all relevant medical and lay evidence dated both prior to and since the filing of the January 2010 claim for service connection for a skin disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b. If the Veteran has any current skin disability, then is it at least as likely as not caused by service-connected diabetes?

c. Was any current skin disability at least as likely as not aggravated beyond the natural progression by diabetes?  If so, please provide a baseline level of disability prior to aggravation.

d. Was seborrheic keratosis, shown in September 2009, at least as likely as not related to service-connected diabetes?

Consider relevant lay and medical evidence.  Provide rationale for conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5. Issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


